 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE ToALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:11"E wiLL NOT refuse to bargain collectively with InternationalUnion of United Brewery, Cereal, Soft Drink and DistilleryWorkers of America, AFL-CIO, as the exclusive representativeof the employees in the bargaining unit described below.WE WILL NOT in any like or related mariner interfere with,restrain, or coerce our employees in the exercise of the rightsguaranteed them by Section 7 of the Act.\VE WILL, upon request, bargain with the above-named Union,as the exclusive representative of all employees in the bargainingunit described below with respect to wages, hours, and otherterms and conditions of employment and, if an understanding isreached, embody such understanding in a signed agreement.The bargaining unit is:All route salesmen, helpers, contact salesmen, advertisingand merchandising men, warehousemen, and draft beer linecleaner,but excluding guards, office clerical employees,watchmen, mechanics, and supervisors as defined in the Act.S.H. LYNCH AND COMPANY, INC.,Emnployer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, Sixth Floor, Meacham Building, 110 West Fifth Street, FortWorth, Texas 76102, Telephone 335-4211, Extension 2145, if theyhave any questions concerning this notice or compliance with itsprovisions.Takin Bros.Freight Line, Inc.andKenneth J. Smith.Case 13-CA-7063.Jubj 8,1966DECISION AND ORDEROn April 11, 1966, Trial Examiner Arthur Christopher, Jr., issuedIrisDecision in the above-entitled proceeding, finding that Respondent160 NLRB No. 13. TAKIN BROS. FREIGHT LINE, INC.119had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner'sDecision. Thereafter, Respondent filed exceptions to the Trial Exam-iner'sDecision and a supporting brief.' The General Counsel filed areply brief.Pursuant to the provisions of Section'3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Jenkins andZagoria].The Board has reviewed the rulings of the TrialExaminer madeat the hearing and finds that no prejudicialerror wascommitted. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, and the entire recordin the case, and hereby adopts the findings,2 conclusions, and recom-mendations of the Trial Examiner 3 as modifiedherein.[The Board adopted the Trial Examiner's Recommended Order,with the following modifications :[1.Add the following as paragraph 2(b) to the Trial Examiner'sRecommended Order, the present paragraph 2(b) and those sub-sequent thereto being consecutively relettered :[" (b)Notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatementupon application in accordance with the Selective Service Act andthe Universal Military Training and Service Act, as amended, afterdischarge from the Armed Forces."[2.Change the period at the end of paragraph 1(c) of the TrialExaminer's Recommended Order, and at the end of the fourthindented paragraph of the Appendix, to a comma, and add thefollowing :["except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition ofemployment as authorized in Section 8(a) (3) of the Act, as modifiedby the Labor-Management Reporting and Disclosure Act of 1959."]3Respondent's request for oral argument is hereby denied as,in our opinion, the record,including the exceptions and briefs,adequately presents the issues and positions of theparties.'We do not adopt the Trial Examiner's finding that TerminalManager Murphy's threatto discharge Smith and Graves because the latter had given Smith a free ride from Chicagoto Omaha to tend to personal business violated Section 8(a)(1) of the 'Act'Respondent contends that 'Smith should have resorted to the contract grievance pro-cedure rather than file unfair labor practice charges with the Board to secure a remedyfor his discharge.We find the contention without merit.The existence of a grievanceprocedure in a collective-bargaining agreement does not oust the Board of its power, orrelieve it of its public duty, to remedy unfair labor practices.The Coachman's Inn,147NLRB 278, 306. 120DECISIONSOF NATIONALLABOR RELAfIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding was heard before Trial Examiner Arthur Christopher, Jr. inChicago, Illinois, on November 22, 23, and 24, 1965, on complaint of the GeneralCounsel and answer of Takin Bros. Freight Lines, Inc., herein called the Respond-ent.'The issues litigated were whether the Respondent violated Section 8(a)(1),(3), and (4) of the National Labor Relations Act as amended.2 At the hearing allparties were represented by counsel and were afforded full opportunity to be heard,to examine and cross-examine witnesses, to present evidence, and to file briefs. Atthe close of the hearing the General Counsel and the Respondent argued orallyand thereafter both submitted briefs.Upon the entire record and my observation of the witnesses, I hereby make thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESSOF THE RESPONDENTThe Respondent, an Iowa corporation with its principal place of business locatedatWaterloo, Iowa,isaninterstate common carrier engaged in the transportationof freight by motor truck in the States of Nebraska, Iowa, Illinois, Indiana, Min-nesota, andWisconsin. In the conduct of its business enterprise, the Respondentmaintains 12 freight terminals in various cities of the United States, including aterminal at Chicago, Illinois. During 1964, a representative period, the Respondentreceived from its operations gross ievenue in excess of $3 million, of which amount$1million was derived from its inteistate operations.It is admitted, and I find, that the Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act and that it willeffectuate the policies of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDI find that Local 710, International Brotherhood of Teamsters, Chauffeurs, andWarehousemen of America, hereinafter called the Union, the Teamsters, or Local710, is a labor organization k ithin the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. The issuesThe principal issue in this proceeding is whether the Respondent violated Section8(a)(3), (4), and (1) by its discharge of Kenneth J. Smith on June 11, 1965,because he engaged in union and other protected concerted activities and becausehe had filed charges or given testimony under the Act; and by its discharge of theaforesaid Kenneth J. Smith on July 8, 1965, after his reinstatement on or aboutJune 30, 1965, by the Chicago Joint Area Committee of the Union, because he hadengaged in union and other protected concerted activities, and because he hadfiled charges or given testimony under the Act.A further issue for determination is whether the Respondent violated Section8(a)(1) of theAct by (a) the alleged interrogation of employees concerning theirunion and/or other protected concerted activities by President Allen Kroblin andVice President Russell Cantine, admitted supervisors, on or about May 17, 1965;and (b) the alleged threatening of an employee on or about May 24, 1965; by Ray-mond Cahill, assistant manager of the Chicago terminal, because the employee hadengaged in union or other protected concerted activities.B. IntroductionThe Respondent operates a multistate motor freight transportation enterprisefrom its headquarters at Waterloo, Iowa, where Allen E. Kroblin, president of thei The original charge was filed by Kenneth J. Smith, an Individual,on June 14,1965. thefirst amended charge was filed on July 21, 1965, and the second amended charge was filedon August 17, 1965.2At the hearing the complaint was amended without objection to allege independentviolations of Section 8(a) (1) of the Act. TAKIN BROS. FREIGHT LINE, INC.121Respondent,and Russell Cantme, its vice president,maintain their offices.In addi-tion to owning all the stock in the Respondent Company, Kroblin likewise has com-plete control of Kroblin Refrigerated Express, another interstate motor transporta-tion enterprise.Both companies share a single main office and have a single safetydirector.The same individual handles the labor relations matters for both enter-prises.Thetwo companies also share terminals and interchange employees andequipment at a number of locations.Kroblin has owned the Respondent CompanysinceMay 1964. In addition to Kroblin and Cantine,the Respondent admits thatPhillipF.Murphy,manager of the Chicago,Illinois, terminal and his assistant,Raymond H. Cahill, together withBruno Basile, are supervisors within the meaningof the Act. Basile is employed as a dock foreman at the Chicago terminal.The Respondent's truckdrivers are covered by contracts with a number of localsof the International Brotherhood of Teamsters,Chaffeurs,Warehousemen, andHelpers of America. These locals are located in Chicago, Illinois; Omaha, Nebraska;Des Moines,Iowa;Waterloo, Iowa, and Mason City, Iowa. Kenneth J. Smith,together with other employees who are either based,or work out of the Chicagoterminal, are members ofLocal 710inChicago.Smith was initially employedby theRespondent in 1961,prior to the time AllenKroblin purchased the Respondent.At that time,he was employed as a spotter,and on all material dates herein was so employed at the Chicago terminal. Ray-mond Cahilltestified that the duties of a spotter are to move equipment to andfrom the loading docks and around the terminal area, to fuel road tractors andcheck the oil therein,to connect tractors to the trailers,connect light cords, andmove the loaded tractor-trailers from the dock, close the trailer doors and scaleoutbound vehicles for the purpose of ascertaining whether the load thereon is legal.If the load is legal, nothing further is required by way of sliding the tandem on thetrailer; if the load is not legal, it is the duty of the spotter to slide the tandem orslide the fifth wheel on the trailer in order to distribue the load and make the weightconform to the reqiurements of the several States. The spotter also makes a visualcheck of the equipment to see that it is roadworthy.After completion of the fore-going, the spotter moves the equipment to the street in front of the terminal build-ing and thereafter turns a scale ticket into the office which indicates that the equip-ment is ready to be taken over the highway.As indicated hereinabove,the original charge was filed on June 14, 1965. TheSection 10(b) date is therefore December 14, 1964, precluding the finding of anyunfair labor practices based on conduct which occurred prior thereto. Evidenceoffered by the General Counsel concerning the Respondent's conduct preceding thelatter date nevertheless was received over Respondent'sobjection as relevent indetermining whether subsequent conduct was unlawful.3C. BackgroundKenneth J. Smith's employment difficulties with the Respondent appear to havecommenced in the latter part of 1961,or the early part of 1962. Trial ExaminerRobert E. Mullin, on October 23, 1962, issued his Intermediate Report in Case13-CA-4714,finding that as a result of the discriminatory intervention of Local710 of the Teamsters,Smith was denied further work as a spotter by the Respond-ent after February 8, 1962. Having found that the Respondent had discriminatorilyrefused to reemploy Kenneth J Smith after that date, the Trial Examiner recom-mended that the Respondent offer him reinstatement,without prejudice,to his posi-tion as a spotter, with backpay. The Trial Examiner further found that during thefall of 1961,Smith became active in a campaign for election as president of Local710. He and his associates had formed what was known as the "Rebel Teamsters"and organized what they called a "reform slate" for the purpose of ousting theincumbent officers of Local 710 Their efforts were unsuccessful for in the electionof December 1961, the incumbents won. The Trial Examiner also foundinter alia,that Smith's participation in the campaign for union office was well known to theRespondent's supervisors and officials,as he had made frequent appearances ontelevision discussing various subjects of the union campaign.The Trial Examiner3 SeeLocal 344, Retail Clerks International Association,AFL-CIO (Alton Myers Broth-ers, Inc),136 NLRB 1270,1280,and cases there cited CfBryan Manufactnrinq Company(Local Lodge No 1424,IAM, AFL-CIO),119NLRB 502, 504, enfd. 264 F 2d 575(CADC,revd 362 U.S. 411). 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDfurther found that the officers of Local 710 thereafter intervened with the Respond-ent, resulting in the denial of reemployment to Smith as a spotter.The Respond-ent did not file exceptions to the Trial Examiner'sIntermediateReport andRecommended Order. Thereafter, Smith was reinstated to his position as a spotter.On October 29, 1963, Smith again filed a charge with the National Labor Rela-tions Board in Case 13-CA-5983, and filed a second charge on January 22, 1964,in Case 13-CA-6148. The charges which alleged violations of Section 8(a)(3) and(1) of the Act by the Respondent, by agreement of the parties were consolidatedand the parties waived the filing of an answer, hearing, and a Trial Examiner'sDecision therein. They executed an "Agreement and Stipulation for Entry of aBoard Order and Court Decree Enforcing Court Order," wherein,inter alia,theRespondent agreed to offer Kenneth J. Smith immediate and full reinstatement tohis former position with backpay and to post appropriate notices at its Chicago,Illinois, terminal.On June 4, 1964, the Agreement and Stipulation for Entry ofBoard Order and Court Decree Enforcing Board Order was approved by the GeneralCounsel of the Board. On July 16, 1964, the United States Court of Appeals for theSeventh Circuit issued a decree,enforcing the Board'sOrder.On or about September 21, 1964, Kenneth J. Smith again filed with the Board acharge inCase 13-CA-6680,alleging that the Respondent had discriminated againsthim "through constant harassment and other discriminatory acts and actions, includ-ing direct and profane language against. . . [him] because of his protectedactivity."Smith credibly testified that after filing the aforementioned charge, he receivedthreewarning letters from the Respondent. The three letters, which were datedSeptember 17, 1964, and were received simultaneously,were postmarked Septem-ber 23, 1964.In this connection,the record reveals that the Respondent was notifiedof the filing of the aforementioned charge by the Board'sRegional Office onSeptember 22, 1964. The charge was later withdrawn by Smith.The first warning letter alleged that on September 16, 1964, Smith, because of hisoperation of a tractor, damaged trailer 637 with which it was hooked up, andtrailer RT24, the latter receiving damage to the refrigeration unit as a result of thecollision.With respect to this incident,Smith credibly testified that while he wasmoving the tractor-trailer into the terminal yard, the left-hand corner of trailer 637scraped the front of refrigerated trailer 24,and that no damage resulted therefrom.Immediately thereafter,Smith was approached by President Allen Kroblin, whocame running down the yard when he saw Smith hit the trailer, "using all kinds ofvulgar and violent language." Smith stated that Kroblin threatened him not to turnhis back on him, and called Smith a "blind b-d." Smith stated that he did notanswer Kroblin's comments. A little later Assistant Terminal Manager Ray Cahilland Local 710 Shop Steward Paul Houston came to the spot where Smith was.Both looked at the unit and Houston stated there was no damage to it. Cahill alsoexamined the unit and thereafter both walked away. Paul Houston in his testimonycorroborated Smith's version of this incident.The second warning letter, referred to above, alleged that Smith had failed tofollow instructions with respect to fueling tractor 341 causing the truck to run outof fuel with needless expense and delay to the Respondent.On the day he receivedthe warning letter, Smith testified that he was in the terminal garage with Cahill anda driver named Railsback. Smith testified that he approached Cahill and Peter Czol-lono, the day spotter Czollono told Smith that he, and not Smith, had fueled tractor341 early in the day. Smith referred to the letter again and told Cahill that heshould not have received the warning letter, whereupon Cahill turned around andwalked away. Thomas Railsback corroborated Smith's testimony in all materialrespects.The third warning letter mentioned above stated that Smith had failed to movethe fifth wheel on a trailer on September 15, 1964, resulting in unnecessary delayin the departure of the vehicle. Smith was further admonished that his continuedfailure to follow instructions would result in his discharge. Smith further crediblytestified that trailer 809 contains no fifth wheel.He stated that if there had beena fifth wheel which would have been moved forward on such a trailer, it would nothave reduced the overload, which was on the back end of a "double bottom hook-up." Smith exnlained that there were several problems with respect to the loadingof trailer 809. The Respondent had just obtained the "double bottoms" and employeeswere not too familiar with the hook-un system. As a consequence.the lines werebreaking, obviously referring to the brake lines, and the back of the trailer was over- TAKIN BROS. FREIGHT LINE, INC.123loaded. Smith stated there was nothing that could be done. He said the problemcould have been corrected by taking off the extra weight.By a warning letter dated March 9, 1965, the Respondent advised Smith that his.failure to fuel tractor 360 which, the Respondent asserted, ran out of fuel approxi-mately 90 miles from Chicago and resulted in a delay of about 51/2 hours and con-siderable expense to the Respondent. Smith testified that the failure to fuel thetractor was due to his fault as he forgot to do so. When the driver telephoned thathe had ran out of fuel, Bruno Basile, the dock foreman under whom Smith workedon the night shift, was told by Smith "this will mean I will probably get a warningletter."Basile replied, "Don't worry about a warning letter, because we will letCollins [another over-the-road driver] take money out there." Smith further testifiedthat to the best of his knowledge Collins took the money to Brown, the driver whoran out of fuel, and the fuel was purchased. The next day, he was again informedby Dock Foreman Basile that he would not receive any warning letter as long asBrown did not turn in any "detention time." Collins was present at the time of theconversation. Collins corroborated Smith's testimony, and stated that he took themoney to purchase the fuel for Brown and that he overheard Bruno Basile tell Smiththat no warning letter would be issued to Smith. Basile denied that he had told Smiththat no warning letter would be issued. As Smith impressed me as being a veryforthright witness, and in view of the corroboration of his testimony by Collins, Icredit Smith's testimony over that of Bruno Basile.Kenneth Smith received another warning letter dated March 18, 1965, stating thathe had refused to take a tractor and trailer and scale it at 39th and Morgan Streets,inChicago, because he did not have his driver's license on his person when hereported for work. Smith testified that he had "scaled a load out" and the trailerwas overloaded, according to Respondents scale. Dock Foreman Basile asked Smithto take the truck to 39th Street and Morgan at which time Smith replied that hecould not, as his driver's license was in his other pants pocket. At that point,Basilewalked away and asked no further questions. Smith testified that his pants were inhis locker, which was located downstairs in the garage. Smith talked to AssistantTerminal Manager Cahill about the matter, whereupon Cahill asked Smith how didhe get to work and Smith replied that he had driven his car to work. Cahill ques-tioned Smith as to how was he going to get home. Smith replied that he was goingto drive his car home, whereupon Cahill asked, "How are you going to drive yourcar home if you don't have a license?" Smith replied that his license was in hisother pants.D. Subsequent events; the discharge of SmithJames B. Graves, employed as a truckdriver by the Respondent, driving a "fleet-owner's truck," testified that sometime in April or May, 1965, various owner-operatorsand fleet-owner drivers and some drivers of Respondent's trucks were dissatisfiedwith the payments that they were receiving under the existing collective-bargainingagreement. Graves credibly testified that a group of the drivers talked to Kenneth J.Smith and asked him to write a letter to International Union President James R.Hoffa because the drivers believed that they were not being paid under the termsof the contract. He testified, "we weren't getting what we thought we should getfrom our local union, and we want [sic] Mr. Hoffa to know about it " As a resultof the drivers contacting Smith, Smith agreed to write a letter to Hoffa in behalfof the drivers. In this respect, Smith wrote a covering letter to Hoffa transmittinga letter signed by the drivers individually, wherein they recited their complaint toHoffa as mentioned above.4Graves also testified that, as a result of the letter written to Hoffa by Smith, ameeting was held in Omaha, Nebraska, during the week of May 23, 1965. A numberof the drivers attended, as well as representatives of the Respondent. This meeting,which was held at the Union Hall in Omaha, was called by Union Treasurer Parkerwho also served as business agent for the Omaha Local. President Kroblin and VicePresident Cantine represented the Respondent. According to Graves, in the courseof the discussion, Kroblin brought up the matter of the letter and wanted to know4The letter from the drivers to Hoffa stated in part :We do not get detention time We do not get adequate overnight housing, layover,deadhead, and are, otherwise, kicked around and shunted from terminal to terminal.We are supposed to get separate checks for driver and truck-but we do not get that,either.We are being forced to make deliveries against our will without pay. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARD"if we was gettingout $5 worth." As the meeting broke up, Kroblin stated that "he[Smith] had been a thorn in my side ever since he owned the Company." RobertJ.Wiley, who owns and drives a tractor which he leases to the Respondent, andworks out of the Omaha terminal, substantially corroborated Graves' testimonyconcerning the discussion of the letter written by Smith. Wiley testified credibly thatKroblin stated that he wanted to see a copy of the letter. Wiley went to his car andobtained a copy of the letter and showed it to Kroblin. Thereafter Kroblin laughedabout the letter, and stated, "that G-d d- Smith has been a thorn in myneck." He further testified that Russell Cantine, likewise,laughed about the letter.Wiley also testified that shortly thereafter, while he was visiting the Chicagoterminal garage, he heard Cahill remark, "We are going to get rid of the `s. o. b.'[Smith]one way or another." Cahill denied making the statement attributed to himby Wiley. As Wiley impressed me as being a more trustworthy and forthright wit-ness than Cahill,I creditWiley's testimony over that of Cahill and find that thelatter uttered the threat as testifiedby Wiley.Kenneth Smith further testified that President Kroblin referred to the letter some-time during the latter part of May or early part of June at the Respondent's terminalin Chicago.According to Smith,Kroblin smiled at him and asked,"How's the letterwriting business, Smith?"Smith did not answer Kroblin and Kroblin repeated thequestion,inquiring whether Smith had heard him, and then remarked,"How comeyou didn'tcut me in?" Smith answered,"Cut you in for what?"Whereupon Kroblinreplied,"I understand the brokers[the owner operators of leased equipment] chip-ped in$5 a piece. At least you could have cut me in on some of the money."There-after,both Kroblin and Smith walked away. Kroblin admitted that he made theremark that Smith was "a thorn in his side,"but ascribed it to Smith's "past prac-tices as a spotter, because of [his] failing to follow orders,such as this incidentwhere trucks were running out of fuel,his asking drivers to bring the fuel ticketsback to him and reimburse him."Kroblin's reference to Smith's asking drivers to bring fuel tickets back to Smithso that he could reimburse the drivers,obviously referred to an incident relating totractor 344. Smith testified that he was directed to hook-up tractor 344 to a trailer,scale it, close the doors,seal the load,and place the tractor-trailer on the street.After he had placed the vehicle on the street,Smith went to Dock Foreman BrunoBasile and informed him that the tractor-trailer was on the street, but there was nofuel in the tractor. He also told Basile that he had not had his lunch, and sought hispermission to obtain a cup of coffee from an adjacent restaurant before it closedatmidnight.Basile granted Smith permission and also asked him to bring Basile acup of coffee. When Smith returned from the restaurant, he observed that thetractor-trailer had departed. He thereupon told Basile that the truck had not beenfueled and reminded him that he should not have let it go. In the meantime, Smithtestified that when he first advised Basile that the tractor had not been fueled, thelatter stated that he could refuel the tractor upon his return from the restaurant.After Smith had reminded Basile of his prior discussion with him concerning Smith'snot having fueled the tractor, he stated, "The result of it will be, I will get a warn-ing letter on this." Basile told Smith that he should not become excited about itthat he would not get a warning letter because of the incident,that Basile had beenbusy and forgot to tell the driver. He added that he would do everything he couldto intercept the truck. Truck Drivers Collins and Topping were in the office at thetime and overheard the conversation between Smith and Basile. Topping stated thathe probably would be able to overtake the tractor-trailer at one of the truck stops,perhaps 75 or 80 miles from Chicago, when the driver stopped to eat. In the mean-time,Collins stated that he would make several telephone calls to intermediatepoints, including the Iowa-Clinton bridge and have the truck intercepted.Basileauthorized Collins to make the telephone calls. The driver was intercepted and pur-chased $7.77 worth of fuel. Smith further testified that within his knowledge tractor344 did not run out of fuel. Within his best recollection, the incident occurred onJune 3, 1965, and the driver involved was Gaylen Thomason. On cross-examination,Smith testified that it was mutually agreed between Thomason and Smith that bothwould pay for the fuel. Smith further explained that he felt that Thomason likewisewas responsible for the incident, and in order to avoid the receipt of any warningletters by either, the only thing they could do was to pay for the fuel themselves.Basile denied that he told Smith that he would not receive a warning letter. I creditSmith's testimony, which was corroborated by Collins and Topping, and find thatBasilemade the statement attributed to him by Smith. TAKIN BROS. FREIGHT LINE, INC.125Smith testified that about a week after the Memorial Day weekend of 1965,Terminal Manager Murphy appioached him while he was working on the dock andinquired whether he had been to Omaha, Nebraska, over the Memorial Day week-end. James B. Graves, another truckdriver, was present. Smith replied that he hadbeen to Omaha. Murphy then asked how did he get there, whereupon Smithanswered that he went to Omaha on Graves' truck. Thereafter, Murphy asked if hehad granted Smith permission. Smith replied that he had not asked Murphy forpermission because Graves told him that he had obtained permission from histerminal manager in Omaha. Murphy thereupon said, "I'm going to do everythingI can to fire both of you." Graves substantially corroborated Smith's version of histalk with Murphy, including Murphy's threat to discharge both of them. Murphydid not testify at the hearing.Kenneth J. Smith testified that he heard about tractor 344 again on June 11 atthe time he reported for work. Murphy had pulled his timecard from the rack, andwhen Smith sought to punch in, he was unable to find his timecard. Murphy toldhim in a "sarcastic way" to proceed to the office, and sit down. Smith remonstrated,stating that he was looking for his timecard, whereupon Murphy again ordered himto go to the office and sit down, and stated that he would get the union shopsteward. Paul Houston, the shop steward, arrived on the scene and Murphy askedSmith if he had failed to fuel a truck. Smith asked Murphy what numbered truckwas he talking about, and Murphy replied that Smith knew what truck he was talk-ing about. Smith again repeated his question as to what was the truck number, andstated that he did not even know what truck Murphy was talking about. Murphyreplied that Smith had intercepted the truck. A discussion followed concerning theinterception of a truck, whereupon Smith asked whether the driver in question hadrun out of fuel. Murphy replied that he had not. He also asked if the driver hadrequested detention time, and Murphy replied that he had not. Smith then asked'whether the driver had experienced a breakdown of equipment. Upon Murphy's,reply in the negative, Smith then asked for what reason was Murphy reprimandingSmith.Murphy said "on the basis of this here, I am discharging you." ThereuponMurphy discharged Smith. A day later Smith received a letter from the Respondentdated June 11, and signed by Murphy which recited that Smith had received warn-ing letters on September 17, 1964, and March 9, 1965, for his failure to fuel roadtractor equipment. The letter stated further that on June 3, 1965, Smith had failedto fuel' tractor 344. The letter also stated that because of his repeated negligenceand his failure to properly fuel road tractor equipment, such dereliction on his parthad resulted in unnecessary delay to the freight and unwarranted expense toRespondent. The letter concluded by advising Smith that he was discharged underarticle 23 of the Local's collective-bargaining agreement for failure to properlyfuel over-the-road tractor equipment .5On the same evening of his discharge, Kenneth J. Smith sent a joint telegram toMurphy and John Phalen, business agent of Local 710, stating that he had beendischarged by Murphy verbally and in so doing Murphy had violated article 23 ofthe working agreement Thereafter Smith also filed a grievance with Local 710. OnJune 19, 1965, the grievance was referred to the Joint Area Committee, a panelorganized to consider such grievances which is composed of three members repre-sentingmanagement and three representing labor. The Joint Area Committee con-sidered Smith's grievance on June 30, 1965. Roy M. Pride, who is manager of thelabor relations division of the Central Motor Freight Association and serves as amember of the Joint Committee as a representative of management, credibly testi-fied that the panel kept no official transcript of its proceedings. The committee, afterdeliberating upon Smith's grievance., directed that Smith be reinstated on July 6,1965, with health and welfare to be paid, but without backpay, and indicated that,5 The working agreement, which was a supplement to the National Master Freight agree-ment covering terminal employees such as Smith and over-the-road drivers, was executedbetween Local Union No. 710' of the Teamsters and the Central Motor Freight Associa-tion, Inc., in behalf of a group of employers The agreement in question was signed byunion representatives and representatives of the Motor Carriers Labor Advisory Council,on behalf of the Respondent. Article 23, which relates to discharge, reads in pertinentpart as follows :The Employerwill not discharge nor suspendany employee without just cause .discharge shall be writtennotice to theemployeewith copy of notice to the LocalUnion . . . ." ' .-.I 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDitwas a "final warning" to Smith. Pride stated that the committee meant by finalwarning to convey to the grievant that it would be inadvisable for him to comebefore the committee on the same complaint again.By letter dated June 16, 1965, signed by Terminal Manager Murphy, the Respond-ent transmitted to Smith three checks, two of which covered his wages for hoursworked through June 11, 1965, and one covered 2-weeks' vacation pay. All threechecks were dated June 5, 1965, 6 days prior to Smith's discharge.On the same day the Joint Area Committee held its meeting, Smith and three orfour of the Respondent's drivers had supper at a restaurant and Smith took the menback to the Respondent's terminal in his car. Smith testified that he recalled thatCollins and Graves were in the group. While Smith was talking to the men in hiscar parked on the street adjacent to the Respondent's terminal,Terminal ManagerMurphy drove up alongside him. Murphy told Smith that he did not want to seeSmith on the Respondent's property, and further that he did not want to see himon 33d Street where the car was stopped. He further remarked that the Joint AreaCommittee had ruled that Smith was not to report back to work until July 6, andhe did not want to see Smith anywhere near the terminal until July 6. Smith repliedthat he was not on the Respondent's property,he was talking to the men in themiddle of the street, and Murphy could not "run him off" the street, and that he hadeaten supper with the men. Drivers William Collins and James B. Graves cor-roborated Smith's version of his conversation with Murphy on the street. Collinsfurther testified that driver Railsback was also present at the time. Collins crediblytestified that after going into the terminal, several of them talked about the incidentand were laughing about Murphy's attempt "to run Smith off." At that time BrunoBasile,the night dock foreman, stated that he hoped Smith would return to work.He further stated that if Murphy had let Smith alone, Smith would be the best manaround the terminal.Pursuant to the directive of the Joint Area Committee,Kenneth J.Smith reportedfor work on July 6, at 4:30 p.m., the customary time for his tour of duty. ShortlythereafterAssistant Terminal Manager Ray. Cahill asked Smith to proceed to hisofficewhere he told Smith that Murphy was on vacation for a few days and thatMurphy wanted Cahill to talk to Smith and direct Smith not to go beyond theswinging doors in the office where the timeclock was located.Smith was instructedthat if there were no work available for him in the terminal yard,he was to remainin the small room adjacent to the office and commonly called the "dog house," andunder no circumstances was Smith to leave that area until he was told to leave byhis superiors in the main office. Apart from the foregoing, Smith apparently workedwithout incident on July 6, and reported for work at his customary time of 4:30p.m. on July 7 and found there was "extra help" for him, which had never occurredbefore.After completing several assigned tasks, Smith was instructed by DockForeman Bruno Basile to hook up a tractor to trailer 639. He followed instructionsand hooked up the tractor to trailer 639, then pulled the vehicles from the dockand closed the doors.With respect to the closing of the doors,Smith credibly testi-fied that he was required to use a small block of wood to hammer the handle down.While doing so he observed that the back doors were bent, but Smith testified thatthiswas not unusual because there were many trailers with bent doors.Followingthat operation.Smith placed the tractor-trailer on the scale and thereafter drove itto the street.He later went upstairs and executed what was described as a scaleticketwith instructions that the trailer was ready to go. Smith testified that theentire operation required about 20 minutes.Smith further testified that approxi-mately 20 minutes later, Cahill asked him if he had slid the tandem on trailer 639.Smith replied that he had not, and Cahill asked him whether he had noticed thatthe doors were bent.Whereupon Smith stated that he observed many trailer doorswere bent and Cahill countered by stating that the whole back end of the trailerwas falling out. After further discussion,Cahill again asked Smith whether he hadslid the tandem on trailer 639, whereupon Smith answered that if he had slid thetandem he would have required help to do so, because he could not complete theoperation alone. Upon Cahill's instructions,Smith later took the trailer to the nearbyTrailmobile establishment for repairs.Smith explained that in order to slide the tandem on trailers like trailer 639, thedriver or spotter required extra help, unless the trailer was in very good condition.Trailer 639 had an uplift handle containing a pin,which would come down per-mitting the trailer to move forward and if the person sliding the tandem did nothave another person who would assist him by putting the handle up in the hole TAKIN BROS. FREIGHT LINE, INC.127again, the operation would not be successful. When the driver took the vehicle onthe street, damage would result because the tandem would come out from underthe trailer.William Collins credibly testified that on the night of July 7, 1965, while he waswaiting for Smith to hook up Collins' tractor-trailer, he observed Smith handlingthe tractor which was attached to trailer 639 in the terminal yard. Collins, who wasstanding about 40 feet from the tractor-trailer operated by Smith, testified that heobserved Smith performing his various functions with respect to the tractor-trailersometime between the hours of 5 and 8 p in. He saw Smith move the tractor andtrailer 639 from the terminal yard and take the vehicles to the front of the terminal.He did not see Smith slide the tandem on the trailer. Collins observed that thebumper was pulled back to the tandem when he looked at it later before it wastaken to the Trailmobile establishment for repairs. He also observed that the doorswere bent but not bent excessively. Collins' testimony substantially corroboratedthat of Smith that the damage to the trailer occurred when the tandem came loose.He added that it could have come loose by being slipped back or could have occur-red by a chain having been hooked to the trailer and pulled. Collins also cor-roborated Smith's testimony that with respect to trailers such as 639, it is difficultifnot almost impossible for one man to slide the tandem, unless it is in very goodmechanical working order. Collins further testified that Smith would never slidethe tandems on trailers like 639 without the assistance of another person.Upon reporting for work on July 8 at 4:30 p.m., Smith found Assistant TerminalManager Cahill in the office with Shop Steward Paul Houston. Immediately theywent to Terminal Manager Murphy's office. Cahill asked Smith if he had slid thetandem on trailer 639 the previous night and Smith again told him, as he had statedthe night before, that he did not slide the tandem on the trailer. Whereupon Cahillasked whether he had gone to the garage and asked driver Lucy if he would slidethe tandem on the trailer. Smith tesitfied in the affirmative and further that Lucydid not slide the tandem on the trailer, and added that Smith did not slide it.Whereupon Cahill stated "I got orders to fire you." When Smith asked what wasthe basis for his discharge, Cahill replied, "Well, we think you did it." Houstoncredibly testified that he later asked Cahill why Smith was not accorded the sameprivilege as the mechanic, Guido Costa, and Pete Czolono, the day spotter, whowere permitted to sign "some sort of a form" stating that they were not responsiblefor the damage. Smith was paid that same night and has not since worked forthe Respondent.E. Concluding findingsThe Respondent asserts as its affirmative defense that Kenneth Smith was dis-charged on July 8, 1965, because of his reckless and negligent manner in sliding thetandem of trailer 639 so as to seriously damage the trailer, resulting in a serioussafety hazard, and could have precipitated further damage and possible injury tothe person of the driver and/or others. The Respondent further contends, apartfrom the foregoing, that Smith's discharge was for cause because he did not conformto the Respondent's policy of reporting the damage to trailer 639. In connectionwith the foregoing contentions, the Respondent urges that if Kenneth Smith actuallyfelt that he had been wrongfully penalized he had the proper forum and a remedyagainst his employer under the existing collective-bargaining contract between theRespondent and the Union. The Respondent argues in effect that Smith was unableto utilize the collective-bargaining process to redress his alleged grievance andinstead sought by this proceeding to use the processes of the National Labor Rela-tionsBoard "to create a cloak of immunizationinsuringhim against disciplinaryaction by the Respondent for failure to perform his job properly."The General Counsel contends that Smith was not negligent in performing hisduties as a spotter but that the real motive for Smith's discharge was because he hadengaged in union and other protected concerted activities and because he had filedcharges or had given testimony under the Act.The Respondent's contention that it was motivated in discharging Smith solelybecause of its belief that he damaged equipment is not tenable. There is no affirma-tive evidence whatsoever that Smith slid the tandem on trailer 639 on the night ofJuly 7, 1965. Smith's denial that he slid the tandem on trailer 639 is supported bythe credible testimony of driverWilliam Collins. Collins, who was waiting forSmith to service and hook up his tractor and trailer, observed Smith handlingNo. 639 and noted that Smith did not slide the tandem thereon and saw him movethe equipment within the terminal yard and thereafter to the street without incident. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDCollins' testimony is buttressed by the testimony of driver James B. Graves whotestified credibly that he had slid the tandem on No. 639 about a week prior to thehearing in this proceeding and could accomplish the operation only with the helpof a service station attendant in Council Bluffs, Iowa. Moreover, the testimony ofDock Foreman Bruno Basile, a witness for the Respondent, that on the evening inquestionSmithspentabout 20minuteshooking up trailer 639 to the tractor, cor-roborated Smith's testimony in this respect and indicates that the time that Smithspent inservicing trailer 639 was inadequate for him to slide the tandem on thatvehicle.Although the Respondent adduced testimony from Gaylen Thomason, thedriver of the tractor to which trailer 639 was hooked up, that the equipment was insatisfactory condition when he parkedit inthe terminal yard early in the morningof July 7 but upon his inspection of the equipment prior to his departure time thatevening he found it to be damaged, together with the testimony of Pete Czolonothe day spotter, who testified that he moved the tractor and trailer 639 after it hadarrived in the morning and while operating the equipment he had no collision withany object whatsoever, and Guido Costa, the mechanic, who testified that herepaired an air leak on the brake line of trailer 639 on July 7 by replacing anadditional tubing, and inspected the under carriage of the vehicle together with RayCahill and found everything in working order at that time, the Respondent's evi-dence does not present a complete account of the time the trailer was in the termi-nal yard or parked on the street. The lapses in time that occurred between the timethe trailer had been repaired in the shop and the time that Smith performed hisoperation in hooking up the trailer and servicing it in the terminal yard, as well asthe short period unaccounted for that elapsed after Smith moved the tractor andtrailer to the street, negate the inference that Smith damaged the vehicle, particu-larly in the face of his credible testimony to the contrary and Collins' corroboratingtestimony that Smith did not slide the tandem on the trailer and could not accomp-lish the taskalone.As the reasons asserted by the Respondent for Smith's dischargeare not 'supportable, the real underlying reasons must be sought elsewhere.6The real motive for the Respondent's discharge of Kenneth Smith is discerniblefrom the background evidence showing the relationship of Smith to the Respondentover the period of several years prior to his discharge on July 8, 1965. Hostility onthe part of the Respondent toward Smith appears to have started with the 1962proceeding which revealed that the Respondent's discriminatory refusal to offerSmith further employment was in acquiescence to the Union's pressure to obtainreprisal for Smith's having opposed and attemptedto unseatincumbent officers ofLocal 710. The inordinate number of warning letters received by Smith thereafter-all,with one exception, without valid reasons therefor-demonstrate that Respond-ent was determined to nd itself of Smith because, as President Kroblin expressedit,Smith "was a thorn in my side." The hostility is further reflected by Respondent'ssending Smith a warning letter for his alleged failure to refuel a tractor on oneoccasion despite the fact the day spotter, Pete Czolono, admitted that he had failedto refuel the tractor in the presence of Ray Cahill.In addition,upon the Respond-ent's receipt of notice of charges filed by Smith in Case 13-CA-6680, Smith receivedthree predated warning letters about a day later. Smith's discharge in January 1964,and again in June 1965, reflected the Respondent's intentto get ridof Smith. Itshostility toward Smith is revealed by Kroblin's and Cantine's comments concerningSmith's writing letters toJamesR. Hoffa in behalf of certain of the drivers andKroblin's confrontation of Smithconcerningthewriting of these letters.In thisconnection,Smith's letter toHoffa precipitatedactionwhichresultedin theso-called"broker-drivers"becomingemployees of theRespondent.Certain of theirgrievancesas to which they had complained were adjustedaccordingto the credibletestimonyof driverJamesB. Graves, whereascertainother matterswere still open for negotia-tionas of the time of the hearing. Notwithstanding Kroblin's testimony that hedeemed the letterwriting to be a "joke,"his commentstoGravesin September,1965, as to whether he felt he hadgottenhis "$5 worth" from Smith's letterwriting,actually reveal that Kroblin harboreddeep resentment because ofSmith's efforts inbehalf of the drivers.The Respondent's higher officials at the Chicagoterminal likewise reflected theRespondent'sdispleasuretoward Smith. Thisisdemonstratedby Murphy's threatto Smith and Graves that he would see that both were fired;his admonition toSmith that he did not want to see Smith anywherenearthe Respondent's terminaluntil the time he-was scheduled to bereinstated pursuantto the Joint Area Com-8TheCrossCompany,119 NLRB 700, 713. TAKIN BROS. FREIGHT LINE, INC.129mittee's decision. Cahill's statement to driver Wiley, a few days before Smith's dis-charge in June, that Respondent "was going to get rid of that s o b. [Smith] oneway or another"; and his directing Smith to iemain in the "dog house," are otherexamples of the Respondent's hostility.Murphy's and Cahill's aforementioned conduct further reveals that the Respond-ent was not willing to take Smith back and wanted to make it clear to Smith thatthe Respondent did not want him back. In this regard, the instance concerning thealleged sliding of the tandem on trailer 639 and the resuting damage thereto demon-strate further the Respondent's determination to rid itself of Smith. Although severalother employees who handled the equipment on the day in question testified thatthey did not slide the tandem nor damage the equipment and were given an oppor-tunity to submit statements to that effect, Smith was not. Moreover, Collins, whowas waiting for Smith to service and hook up his tractor and trailer, observed Smithhandling trailer 639 and noted that Smith did not slide the tandem thereon and sawhim move the equipment within the terminal yard and thereafter to the street,without incident. In view of Collins' corroboration of Smith's denial that he slidthe tandem on trailer 639 together with evidence that two men were required toslide the tandem on trailer 639 because of its condition, I find and conclude that theRespondent's discharge of Kenneth Smith for the asserted. reason that he hadnegligently slid the tandem on trailer 639 resulting in damage to the trailer and hadfailed to report the damage, is a pretext and that Smith was discharged because ofhis union-and protected concerted activities, in violation of Section 8(a)(3) and(1) of the Act?I further find and conclude that the Respondent, by President Kroblin's interroga-tion of Wiley and other drivers at the Omaha meeting in May 1965, concerning theletter to Hoffa; and Murphy's threat to Smith and Graves that he would see thatboth were discharged, violated Section 8 (a) (1) of the Act.8IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCERespondent's activities as set forth in section III, above, occurring in connectionwith the operations of Respondent set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce andthe free flow thereof." Having found that Respondent has engaged in unfair labor practices violative ofSection 8(a)(1) and (3) of the Act, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed to effectuate the policies ofthe Act. I shall recommend that Respondent offer Kenneth J. Smith immediate andfull reinstatement to his former or substantially equivalent position, without preju-dice to his seniority and other 'rights and privileges and that Respondent make himwhole for any loss of earnings he may have suffered by reason of the discriminationagainst him by paying him a sum of money equal to the amount that he wouldnormally have earned as wages from the date of the discrimination to the date ofoffer of reinstatement less his net earnings .9 The backpay shall include interest at6 percent to be computed in the manner set forth inIsis Plumbing & Heating Co.,138 NLRB 716. The Respondent must also be ordered to cease and desist fromhereafter interrogating employees concerning their union or other concerted activi-ties and threatening employees with discharge because of their union or other con-certed activities. In view of the-nature of the unfair labor practices committed, thecommission of similar and other unfair labor practices reasonably may be antici-pated. I shall therefore recommend that the Respondent be ordered to cease anddesist from in any manner infringing upon the rights guaranteed to its employeesby Section 7 of the Act.7 PottsvilleCommunityHotelCompany Inc. (Necho-Allen Hotel),140 NLRB 556 ;Won-der StateManufacturing Company,141 NLRB 1217, enfd. 331 F.2d 737 (C A. 6) ; andRavena Sportswear,142 NLRB 1299.The complaint also alleges that Smith's discharge violated Section 8(a) (4). In view ofthe findings made hereinabove and the fact that the remedy would in any event be the same,I find it unnecessary to consider further the allegation of violation of Section 8(a) (4).9 SeePeninsular & Occidental Steamship Company,132 NLRB 10;The Murray OhioManufacturing Company,134 NLRB 175.e F. W. Woolworth Company,90 NLRB 289.257-551-67-vol. 160-10 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDUponthe basis of the foregoing findings of fact and upon the entire record inthe case,Imake thefollowing:CONCLUSIONS OF LAW1.Respondent.isan employer engaged in commerce within the meaning of theAct.2.The Union is a labor organization within the meaning of the Act.3.By discriminatorily discharging Kenneth J.Smith,as found above, Respond-ent has engaged in, and is engaging in an unfair labor practice within the meaningof Section 8(a)(3) of the Act.4.By interfering with,restraining,and coercing employees in exercising therights guaranteed them by Section 7 of the Act,including Smith,the interrogationsand threats,Respondent has engaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of theforegoing findingsof factand conclusions of law it isrecommendedthatRespondent,itsofficers,agents, successors,and assigns,shall:1.Cease anddesist from:(a)Unlawfullyinterrogating employees about their union activities,or threat-ening themwith dischargefor engaging in suchactivity.(b)Discouraging membership in the Union or anyother labor organization bydischarging or otherwise discriminating in regard to hire or tenure of employmentof any employee.(c) In any othermanner interferingwith,restraining,or coercingits employeesin the exerciseof the rightto self-organization, to form,join, or assistlabor organi-zations, to bargaincollectivelythrough representativesof their own choosing, andto engagein other concerted activity for the purpose of collectivebargaining orother mutual aid or protection,or torefrainfrom any orall such activities.2.Take thefollowing affirmative action designed to effectuate the policies of theAct:(a)Offer KennethJ.Smith immediate and full reinstatement to his former orsubstantiallyequivalent positionwithout prejudice to his seniority or other privi-legespreviously enjoyed and make him whole for any loss of pay he may havesuffered by reason of his discharge, in themannerset forthin the section of thisDecision entitled"The Remedy."(b) Preserveand, upon request,make available to the Board or its agents, forexaminationand copying, all payroll records,social security payment records,timecards,personnel records and reports, and all other rights under the terms ofthisRecommended Order.(c) Post at its terminalin Chicago,Illinois, copiesof theattached notice marked"Appendix." 10Copies of said notice, to be furnishedby the RegionalDirector forRegion13 ofthe Board,shall, afterbeing duly signed by Respondent,be postedimmediatelyupon receiptthereof,and be maintainedby it for 60 consecutive daysthereafter,in conspicuous places, where notices to employees are customarilyposted.Respondent shall take reasonable steps to insurethatsuch notices are notaltered,defaced, or covered by any othermaterial.(d)Notifythe said RegionalDirector,inwriting,within 20daysfrom thereceipt of this Decision, what steps Respondent has taken to comply herewith.ir10In the event that this Recommended Order Is adopted by the Board,the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner" in the notice.In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals,the words"a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the words"a Decisionand Order.""In the event that this Recommended Order Is adopted by the Board,this provisionshall be modified to read : "Notify said Regional Director,in writing,within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith." JACOB BRENNER COMPANY, INC.APPENDIX131NOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT interrogate employees about employees' union or other pro-tected concerted activities in a manner constituting interference, restraint, andcoercion in violation of Section 8(a)(1) of the Act.WE WILL NOT threaten our employees with discharge for engaging in unionor other protected concerted activity.WE WILL NOT discourage membership in any union by discharging or other-wise discriminating in regard to hire or tenure of employment of anyemployee.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-examination, to form, join, orassist labor organizations, to bargain collectively through representatives oftheir own choosing,and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection, or to refrain fromany or all such activities.WE WILL offer Kenneth J. Smith immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to his seniorityor other privileges, and make him whole for any loss of pay he may havesuffered by reason of his discharge together with interest at the rate of 6percent.All our employees are free to become or remain members of any labororganization.TAKIN BROS.FREIGHT LINE, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify Kenneth J. Smith if serving in the Armed Forces of theUnited States of his right to full reinstatement uponapplication in accordancewith the Selective Service Act, and the Universal Military Trainingand ServiceAct, as amended, after discharge from the Armed Forces.This noticemust remainposted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any questionconcerningthisnotice or compliance with itsprovisions, they may communicate directly with the Board'sRegionalOffice, 881U.S. Courthouse and Federal Office Building, 219 South Dearborn Street, Chicago,Illinois 60604, Telephone 828-7597.Jacob Brenner Company, Inc.andLocal 565, Sheet Metal Work-ers International Association,AFL-CIO.Case 30-CA-262.July 11, 1966DECISION AND ORDEROn April 13, 1966, Trial Examiner Leo F. Lightner issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had not engaged in unfair labor practices as alleged in the com-plaint, and recommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner's Decision.160 NLRB No. 11.